MEMORANDUM **
James Lee Dowdy appeals the district court’s order denying his 28 U.S.C. § 2255 motion to vacate his 1997 conviction for illegal possession of firearms, in violation of 18 U.S.C. § 922(g)(1), and his resulting 262-month sentence as an armed career criminal, pursuant to 18 U.S.C. § 924(e). We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo the denial of a section 2255 motion, Sanchez v. United States, 50 F.3d 1448, 1451 (9th Cir.1995), and we affirm.
Dowdy contends that his conviction and sentence violate Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), because his sentence was enhanced based on factors of the Armed Career Criminal Act which were not alleged in the indictment. Dowdy’s contentions have been foreclosed by this court’s recent decision in United States v. Sanchez-Cervantes, 282 F.3d 664, 667-71 (9th Cir.2002) (denying a 28 U.S.C. § 2255 motion because Apprendi does not apply retroactively to cases on initial collateral review).
In light of Sanchez-Cervantes, we need not address the merits of Dowdy’s contentions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.